
	
		II
		110th CONGRESS
		1st Session
		S. 1109
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2007
			Mr. Bayh introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To increase funding for the National
		  Institutes of Health to carry out breast cancer research and to amend title
		  XVIII of the Social Security Act to extend for 6 months the eligibility period
		  for the Welcome to Medicare physical examination and to
		  eliminate coinsurance for screening mammography and colorectal cancer screening
		  tests in order to promote the early detection of cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Breast Cancer Research and Screening
			 Act of 2007.
		2.NIH breast cancer fundingThere is authorized to be appropriated to
			 the National Institutes of Health, $2,148,000,000 for fiscal year 2008 for
			 carrying out breast cancer research under title IV of the Public Health Service
			 Act (42 U.S.C. 481 et seq.).
		3.Extending the eligibility period for a
			 Welcome to Medicare physical examination from six months to one
			 year
			(a)In generalSection 1862(a)(1)(K) of the Social
			 Security Act (42 U.S.C. 1395y(a)(1)(K)) is amended by striking 6
			 months and inserting 1 year.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to initial preventive physician examinations
			 performed on or after January 1, 2008.
			4.Elimination of the 20 percent coinsurance
			 for screening mammography and colorectal cancer screening tests
			(a)Screening mammography
				(1)In generalSection 1833(a)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395l(a)(1)(B)) is amended—
					(A)by inserting and with respect to
			 screening mammography (as defined in section 1861(jj)) after
			 section 1861(s)(10)(A); and
					(B)by striking 100 percent of the
			 reasonable charge for such items and services and inserting 100
			 percent of the fee schedule or other basis of payment under this title for the
			 vaccine and its administration or for the screening mammography.
					(2)Application to outpatient hospital
			 settingsThe third sentence
			 of section 1866(a)(2)(A) of the Social Security Act (42 U.S.C. 1395cc(a)(2)(A))
			 is amended by inserting after 1861(s)(10)(A) the following:
			 , with respect to screening mammography,.
				(b)Colorectal cancer screening tests
				(1)In generalSection 1834(d) of the Social Security Act
			 (42 U.S.C. 1395m(d)) is amended—
					(A)in paragraph (2)(C)—
						(i)by striking Facility payment
			 limit and all that follows through
			 Notwithstanding subsections and inserting Facility payment
			 limit.—Notwithstanding subsections;
						(ii)by striking (I) in
			 accordance and inserting (i) in accordance;
						(iii)by striking (II) are
			 performed and all that follows through payment under and
			 inserting (ii) are performed in an ambulatory surgical center or
			 hospital outpatient department, payment under; and
						(iv)by striking clause (ii); and
						(B)in paragraph (3)(C)—
						(i)by striking Facility payment
			 limit and all that follows through
			 Notwithstanding subsections and inserting Facility payment
			 limit.—Notwithstanding subsections; and
						(ii)by striking clause (ii).
						(2)Application to outpatient hospital
			 settings(A)Section 1833(t)(1)(B)(iv) of the Social
			 Security Act (42 U.S.C. 1395l(t)(1)(B)(iv)) is amended by inserting and
			 does not include colorectal cancer screening tests after
			 diagnostic mammography.
					(B)The third sentence of section 1866(a)(2)(A)
			 of such Act (42 U.S.C. 1395cc(a)(2)(A)), as amended by subsection (a)(2), is
			 amended by inserting and colorectal cancer screening tests after
			 screening mammography.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to screening mammography and colorectal cancer
			 screening tests performed on or after January 1, 2008.
			
